Citation Nr: 0326533	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1960 to July 1964.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 1996, the veteran provided testimony before the 
undersigned Veterans Law Judge.

In November 1996, the Board denied the veteran's then claim 
for entitlement to service connection for a number of 
disorders.  The veteran filed an appeal of that Board 
decision with the U.S. Court of Appeals for Veterans Claims 
(the Court)(known as the Untied States Court of Veterans 
Appeals prior to March 1, 1999).

In January 1998, the Court found, inter alia, that the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder was well-grounded and reversed 
the Board's decision on that issue.  That issue, along with 
another issue also before the Court, entitlement to service 
connection for an esophageal disorder, was remanded by the 
Court to the Board for further specified development.

In a decision in August 2000, the Board granted service 
connection for an esophageal disorder, specifically globus 
hystericus, as being due to in-service events.  

The Board further remanded the case on the issue shown on the 
cover of this decision for specific development to include an 
opinion by the most recent VA examiner as to a relationship 
between service and/or the now service-connected disabilities 
and the veteran's current psychiatric disability.  

That development was undertaken; the requested opinion is now 
in the file; the RO continued to deny the claim and issued a 
Supplemental Statement of the Case; and the case was returned 
to the Board for further appellate review. 



FINDING OF FACT

Evidence of record and medical expert opinion reflects that 
the veteran's current psychiatric disability, diagnosed as 
PTSD, is more likely than not associable with his service 
experiences and/or the gastrointestinal disabilities for 
which he already has service connection.



CONCLUSION OF LAW

The veteran's current acquired psychiatric disorder, 
diagnosed as PTSD, is due either to service or his service-
connected globus hystericus.  38 U.S.C.A. § 1131 (West 1991 
and Supp. 2002); 38 C.F.R. § 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

From the outset, it can be stipulated that all due process 
considerations have been fulfilled, and that adequate 
evidence is of record for a fully equitable resolution of the 
remaining pending issue without further delay or prejudice to 
the veteran.

Pertinent Criteria

Service connection may be granted for a chronic disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions and may solicit 
opinions in that regard.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Pertinent Factual Background and Analysis

Extensive prior medical evidence from in service and since 
and from private as well as VA sources is of record and filed 
in the claims folder.

Pursuant to the Board's most recent remand, a recent medical 
opinion is of record from the VA examiner who had previously 
evaluated the veteran to the effect that the veteran is 
currently diagnosed as having globus hystericus secondary to 
stress from an explosion near nuclear testing in 1961, and 
that he also has a confirmed diagnosis of post-traumatic 
stress disorder (PTSD).  

The examiner further opined that:

The history is consistent with his 
anxiety problem and is very compatible 
with globus hystericus symptoms.  It is 
more likely than not that there is an 
association between the precipitating 
incident and his current symptoms.  
[emphasis added]

Thus, a medical expert who is intimately familiar with the 
veteran's case, having reviewed the evidence of record as 
well as physically examined the veteran, has opined that the 
veteran's acquired psychiatric disorder, now diagnosed as 
PTSD is either due to service or the service-connected 
gastrointestinal disorder.  

This clearly fulfills two individual and separate criteria 
for a grant of service connection.  

Accordingly, the Board has no option but to grant service 
connection for the current acquired psychiatry disability, 
diagnosed as PTSD. 



ORDER

Service connection for an acquired psychiatric disorder is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



